DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement(s) submitted November 30, 2020 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Examiner’s Comment on Claims Numbering
	Regarding the numbering of the claims, the original claims were filed November 30, 2020 and a preliminary amendment was filed the same day. The original claims contained claims 1-13. The preliminary amendment only contained claims 1-10 and referred to a different invention. Therefore, the preliminary amendment is improper. The examiner contacted the attorney for the applicant, Steven Benintendi (Reg. 56,297), to explain this issue during an interview February 17, 2022, and in response an amended set of claims was filed February 18, 2022. However, it appears the claims filed February 18, 2022 amend the preliminary amendment instead of amending the originally filed claims. The latest amendment cancels claims 1-10 and adds new claims 11-23, which contain amended language of the originally filed claims. Since the originally filed claims already contained claims 11-13, this amendment is also improper because the record 

Claim Objections
Claims 14-26 are objected to because of the following informalities:  
Claim 14, line 2 recites “a mooring arrangement (at a respective first operating” and the open parentheses ( should be deleted.  
Claims 15-26 depend from claim 14 and are objected to for depending from an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 14, line 7 recites “identifying at least one wind turbine”, however line 1 previously introduced “at least two floating offshore wind turbines” and it is unclear if the “at least one wind turbine” is included in the “at least two floating offshore wind turbines”. If the at least one wind turbine is part of the “at least two”, then line 7 could be amended to recite “identifying at least one wind turbine of the at least two wind turbines” to overcome the rejection.
	Claim 14, line 13 recites “a mooring arrangement” however line 2 previously introduced “a mooring arrangement” and it is unclear if line 13 refers to a separate feature or introduces a new feature. For the purpose of examination, line 13 will be treated as introducing “a second mooring arrangement”.
	Claim 24, lines 2-3 recite “the mooring arrangement of its respective second operating position” which raises the same issue. Claim 24, lines 6-7 refer to “a mooring arrangement at the respective third operating position” which raises the same issue. For the purpose of examination, lines 6-7 will be treated as referring to a “third mooring arrangement”.
	Claim 14, line 1 introduces “at least two floating offshore wind turbines”, lines 7-8 introduce a method step for “identifying at least one wind turbine to be relocated to a respective second operating position”, and line 14 recites “operating wind turbines at the respective second operating positions”. Since lines 7-8 introduce a group which appears to be within the entire set which are relocated to the second operating position, it appears less than the entire set of wind turbines is possibly being relocated. As line 14 all of the wind turbines are operating at the second operating position. 
The examiner notes lines 9, 11, and 13 refer to the group of lines 7-8 as “each identified wind turbine”, which are definite. If line 14 was amended to recite “operating each identified wind turbine at the respective second operating positions” then the limitation would be consistent with the previous limitations and would be definite. 
	Claims 15-26 depend from claim 14 and contain its limitations and therefore are rejected for the same reason.
	Claim 20, line 4 recites “a second operating position” however claim 14 previously introduced “a second operating position” and it is unclear if claim 20 refers to the same “second operating position” or is introducing a separate feature. For the purpose of examination, claim 20 will be treated as referring to the same “second operating position”.
	Claim 24, lines 2-3 recite “disconnecting at least one wind turbine from the mooring arrangement of its respective second operating position”. Claim 14, line 7 previously introduced “at least one wind turbine” and it is unclear if claim 24 is referring to the same “at least one wind turbine” or introducing a new feature. For the purpose of examination, lines 2-3 will be treated as referring to “a second at least one wind turbine”.  
	Claim 24, lines 4, 6, and 8 all recite “the wind turbine” and it is unclear to which wind turbine these lines refer. For the purpose of examination, lines 4, 6, and 8 will be treated as referring to “the second at least one wind turbine”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20, as far as the claims are definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0074155 to Scholte-Wassink in view of EP 2,743,500 to Bergholz.
In Reference to Claim 14
Scholte-Wassink teaches:
	A method of operating at least two floating offshore wind turbines (99), each wind turbine being connected to a mooring arrangement (79, 80) at a respective first operating position (first horizontal position), the method comprising the steps of:

	for each of the wind turbines, estimating a previous blade load on the wind turbine (see paragraph 77 and step 1323 in Figure 15);
	identifying at least one wind turbine of the at least two wind turbines to be relocated to a respective second operating position, based on the estimated blade load (see paragraph 77, lines 7-11);
	disconnecting each identified wind turbine from the mooring arrangement of its first operating position (see paragraph 77);
	moving each identified wind turbine from its respective first operating position to its respective second operating position (see paragraph 77 and step 1500 in Figure 15);
	connecting each identified wind turbine to a second mooring arrangement at its respective second operating position (see paragraph 77), and
	operating each identified wind turbine at the respective second operating positions (see paragraphs 43, 56, 77 and Figures 1 and 15).
Scholte-Wassink fails to teach:
	Estimating a previous and/or future expected wear impact and identifying the at least one wind turbine to be relocated based on the estimated wear impact.
Bergholz teaches:
	A method of operating a wind farm comprising: operating a plurality of wind turbines (4), for each of the wind turbines, estimating a previous wear impact (level of fatigue) and adjusting the operation of the wind turbine to change the wear impact (see paragraph 48 and Figures 1 and 6).

	The method of Scholte-Wassink as modified by Bergholz would estimate both a previous wind turbine loading and wear impact, and then both properties would be considered when identifying the at least one wind turbine to be relocated to the second operating position. 
In Reference to Claim 15#
Scholte-Wassink as modified by Bergholz teaches:
	The method of claim 14, wherein the step of estimating a previous wear impact on each of the wind turbines is based on a location of the operating positions of the wind turbines relative to a prevailing wind direction. Scholte-Wassink teaches the wind direction is one factor used to determine the loading on a wind turbine in a wind farm. A wind turbine which is downstream of another wind turbine will be affected by the wake of the upstream turbine. The wake can cause turbulence which increases mechanical loading (paragraph 61, lines 1-11 of Scholte-Wassink). 
In Reference to Claim 16#
Scholte-Wassink as modified by Bergholz teaches:
	The method of claim 14, wherein the step of estimating a previous wear impact on each of the wind turbines comprises estimating a lifetime usage of each of the wind 
In Reference to Claim 17#
Scholte-Wassink as modified by Bergholz teaches:
	The method of claim 14, wherein the step of estimating previous wear impact comprises estimating future expected wear impact based on the modelling. Bergholz teaches adjusting the operation of a wind turbine based on the wear impact (fatigue level), where a wind turbine with a high fatigue level is adjusted to operate with a lower level of stress and a wind turbine with a low fatigue level is adjusted to operate with a higher level of stress (see paragraph 48). Therefore, Bergholz teaches estimating a future expected wear impact.  
Bergholz further teaches it is known to model meteorological conditions (weather conditions) and use the models to determine wind turbine loading (paragraph 4, lines 1-5). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Scholte-Wassink as modified by Bergholz by modelling meteorological conditions and estimating future expected wear impact based on the modelling as taught by Bergholz for the purpose of being able to better estimate future wear impact and loading and predict the service life of a wind turbine in the wind farm.
In Reference to Claim 18#
Scholte-Wassink as modified by Bergholz teaches:

In Reference to Claim 19#
Scholte-Wassink as modified by Bergholz teaches:
	The method of claim 14, wherein the step of identifying at least one wind turbine comprises identifying at least one wind turbine with an experienced high wear impact, and 
wherein the step of moving each identified wind turbine comprises moving the at least one wind turbine with a high wear impact to a second operating position which provides an expected future wear impact which is lower than an expected future wear impact at the first operating position of the wind turbine.
	Scholte-Wassink teaches determining wind turbines which have a high loading at a first operating position and moving the identified wind turbine to a second operating position with a low loading to reduce maintenance costs and increase the service life (paragraph 77). The method of Scholte-Wassink as modified by Bergholz would determine a first operating position with a high wear impact and move the wind turbine to a second operating position with a low wear impact.
In Reference to Claim 20#
Scholte-Wassink as modified by Bergholz teaches:
	The method of claim 14, comprising relocating wind turbines to change their expected wear impact. 
Bergholz further teaches identifying at least one wind turbine with a low wear impact, and changing its operation to have a higher wear impact (see paragraph 48, lines 13-19).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Scholte-Wassink as modified by Bergholz by identifying wind turbines with a low wear impact and moving them to positions with higher wear impact as taught by Bergholz for the purpose of establishing an even distribution of fatigue levels across the wind farm (paragraph 48, lines 19-22 of Bergholz).

Claims 21-23, as far as the claims are definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0074155 to Scholte-Wassink as modified by EP 2,743,500 to Bergholz as applied to claim 14 above, and further in view of EP 2,933,181 to Hashimoto.
In Reference to Claim 21
Scholte-Wassink as modified by Bergholz teaches:
	The method of claim 14.
Scholte-Wassink as modified by Bergholz fails to teach:

Hashimoto teaches:
	A method of operating a wind farm comprising using a wind turbine in an operating position, moving the wind turbine to a maintenance location, performing maintenance on at least one wind turbine, and then relocating the wind turbine to an operating position (see paragraph 67-71, 75, and Figures 5A-5D).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Scholte-Wassink as modified by Bergholz by performing maintenance on at least one wind turbine as taught by Hashimoto as both references are directed to methods of operating offshore wind farms, and for the purpose of repairing components of the wind farm and increasing the service life.
In Reference to Claim 22#
Scholte-Wassink as modified by Bergholz and Hashimoto teaches:
	The method of claim 21, wherein the step of performing maintenance is performed after the step of operating the wind turbines at their respective first operating positions and before the step of operating the wind turbines at their respective second operating positions. Hashimoto teaches performing the maintenance at a separate location between operating positions (see paragraphs 69-75 and Figures 5A-5D).
In Reference to Claim 23#
Scholte-Wassink as modified by Bergholz teaches:

Bergholz further teaches adjusting the operation to evenly distribute the fatigue levels of the wind turbines within the wind farm – including adjusting the operation of wind turbines with high wear impact to low stress conditions and adjusting the operation of wind turbines with low wear impact to high stress conditions (see paragraph 48). 
Hashimoto teaches:
	A method of operating a wind farm comprising using a wind turbine (1A) in an operating position (200), moving the wind turbine to a maintenance location, performing maintenance on at least one wind turbine, and then relocating a second wind turbine (1B) to the operating position (see paragraph 76 and Figures 5A-5D).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Scholte-Wassink as modified by Bergholz by having the second operating position of at least one wind turbine be the first operating position of another wind turbine as taught by Hashimoto as both references are directed to methods of operating wind farms, and for the purpose of evenly distributing the wear impact of the wind farm. By relocating a wind turbine with a high wear impact to a second operating position which was the first operating position of a wind turbine with a low wear impact, and vice versa, the wear impact can be averaged among the wind turbines.

24, as far as claim 24 is definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0074155 to Scholte-Wassink as modified by EP 2,743,500 to Bergholz as applied to claim 14 above, and further in view of case law.
In Reference to Claim 24
Scholte-Wassink as modified by Bergholz teaches:
	The method of claim 14 comprising disconnecting the at least one turbine from the mooring arrangement of its first operating position, moving the wind turbine from its respective first operating position to the respective second operating position, connecting the wind turbine to the second mooring arrangement at the second operating position, and operating the wind turbine at the second operating position. 
Scholte-Wassink as modified by Bergholz fails to teach:
	Disconnecting at least one wind turbine from the second mooring arrangement of its respective second operating position, moving the wind turbine from its respective second operating position to a respective third operating position, connecting the wind turbine to a third mooring arrangement at the respective third operating position, and operating the wind turbine at the respective third operating position.
	The Court has held that a claim would have been obvious if it can be shown that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense” (see MPEP §2143 I E). 
	The Court has also stated that a “person of ordinary skill is also a person of ordinary creativity, not an automaton” and held that a final method step of “repeating Perfect Web Tech, Inc. v InfoUSA, Inc, 587 F.3d 1324, 1328-29, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009), see MPEP §2143 E I Example 9).
	In Perfect Web Tech, Inc. v InfoUSA, Inc, the claims were directed to a method of managing bulk email distribution comprising the steps of: selecting the intended recipients, transmitting the emails, determining how many of the emails had been successfully received, and repeating the first three steps if a pre-determined minimum number of intended recipients had not received the email. The Court identified a finite number of possible solutions to the recognized problem of failure to meet the desired quota, and there was no evidence that the solutions would not have had a reasonable likelihood of success. The Court concluded it would have been obvious to try the possible solutions until success was achieved. 
	In the instant case, Scholte-Wassink recognized a problem where wind turbines in a wind farm can have high loading. Bergholz has recognized a related problem where the wear impact of wind turbines in a wind farm is unevenly distributed throughout the wind farm. There are a finite number of identified, predictable potential solutions to the above problem. The teachings of Scholte-Wassink as modified by Bergholz leads one of ordinary skill in the art to relocate a wind turbine having a high wear impact to a second location where the future expected wear impact would be lower. Another possible solution would be to merely remove the wind turbines which experience a high wear impact from the wind farm; however, this solution has the drawback of reducing the possible overall power generation by the wind farm.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Scholte-Wassink as modified by Bergholz by repeating the previous method steps and disconnecting the wind turbine from the second mooring arrangement, moving the wind turbine to the third operating position, connecting the wind turbine to a third mooring arrangement, and operating the wind turbine at the third operating position in view of case law for the purpose of further balancing the wear impact throughout the wind farm.

Claim 25, as far as claim 25 is definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0074155 to Scholte-Wassink as modified by EP 2,743,500 to Bergholz as applied to claim 14 above, and further in view of KR 10-1757117 to Duk (a machine translation will be referred to herein).
In Reference to Claim 25
Scholte-Wassink as modified by Bergholz teaches:
	The method of claim 14, wherein the step of estimating the previous wear impact is done after experiencing high loading (paragraph 61 of Scholte-Wassink). 
Scholte-Wassink as modified by Bergholz fails to teach:

Duk teaches:
	A method of operating a wind turbine, wherein maintenance work is performed after a typhoon (see page 5, lines 39-43). A typhoon is an extreme weather event which would cause high loading on a wind turbine.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Scholte-Wassink as modified by Bergholz by performing the step of estimating the previous wear impact after a typhoon as taught by Duk as both references are directed to wind turbine, and for the purpose of being able to protect the wind turbines after experiencing a high wear impact.

	Claim 26, as far as claim 26 is definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0074155 to Scholte-Wassink as modified by EP 2,743,500 to Bergholz as applied to claim 14 above, and further in view of US 2009/0281675 to Rasmussen.
In Reference to Claim 26
Scholte-Wassink as modified by Bergholz teaches:

Scholte-Wassink as modified by Bergholz fails to teach:
	The first operating position is in a first wind farm and the second operating position is in a second wind farm different from the first wind farm for at least one of the floating wind turbines.
Rasmussen teaches:
	A system having a first offshore wind farm (WF1) adjacent to a second offshore wind farm (WF2) (see paragraphs 3 and 106 and Figure 4).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Scholte-Wassink as modified by Bergholz by applying the method to a system having at least two wind farms as taught by Rasmussen as both references are directed to wind farms having wind turbines, and for the purpose of controlling the wear impact of wind turbines in two wind farms together to improve the service life of both wind farms. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0148140 to Fernandez Gomez teaches wind turbine loading is associated with fatigue (paragraph 12). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799